Citation Nr: 0610259	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic hepatitis 
and/or residuals of hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Huntington, 
West Virginia that determined that new and material evidence 
had not been received to reopen a claim for service 
connection for hepatitis B and C.  In February 2004, the 
Board determined that sufficient new and material evidence 
had been received to reopen the claim for service connection 
for hepatitis and residuals thereof, and remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran was treated for acute hepatitis B during 
service.

2.  The veteran does not have chronic hepatitis or any 
chronic residuals of in-service acute hepatitis B.


CONCLUSION OF LAW

Claimed chronic hepatitis, or residuals of chronic hepatitis, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in April 2002, February 2004, 
and April 2005, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a January 2003 Statement 
of the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in March 2005 and July 2005.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, and private medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran claims service connection for chronic hepatitis 
including any residuals of in-service hepatitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The service medical records reflect that the veteran was 
hospitalized from June 11, 1972 to July 25, 1972 and treated 
for viral hepatitis.  On separation medical examination in 
September 1973, the veteran's abdomen and viscera were listed 
as normal.

VA medical records dated in April 1974 reflect that the 
veteran requested to be checked for viral hepatitis.  
Laboratory tests for hepatitis were nonreactive.

At a September 1974 VA examination, the examiner diagnosed 
hepatitis by history, asymptomatic.

In an October 1974 rating decision, the RO denied service 
connection for residuals of hepatitis.  The veteran was 
notified of this decision and he did not appeal.

In September 1994, the veteran filed a claim for service 
connection for viral (infectious) hepatitis and yellow 
jaundice.  By a statement dated in October 1994, he withdrew 
his claim, noting that his blood tests for hepatitis 
residuals were negative.

Private medical records from T. O. Workman, D.O., reflect 
that in July 2001 the veteran reported that he had hepatitis 
B during service.  Dr. Workman ordered laboratory tests.  A 
report of laboratory blood tests dated in July 2001 reflects 
that a test for the hepatitis C virus antibody was non-
reactive.  In a subsequent July 2001 treatment note, Dr. 
Workman indicated that that the laboratory tests showed that 
the veteran had a hepatitis B history, and that a test for 
hepatitis C was negative.  He noted that the veteran had 
polycythemia.

By a letter dated in October 2001, Dr. Workman indicated that 
the veteran informed him that he was treated for hepatitis B 
during service.  Dr. Workman stated, "he has done very well 
but recently has had some symptoms that I feel are related to 
the previous hepatitis.  He has chronic upper right abdominal 
tenderness with some food intolerance.  He also has some 
evidence of polycythemia and elevated liver enzymes with his 
platelets being borderline low.  He has tested negative for 
hepatitis C but still has the hepatitis B core antibody 
present and low elevation of surface antibody for hepatitis 
B.  Certainly this is related to his previous illness of 
hepatitis while in the military and will more likely than not 
cause chronic symptoms of hepatitis and liver problems and 
possibly an end result of liver failure."

In October 2001, the veteran filed a claim for service 
connection for viral (infectious) hepatitis and yellow 
jaundice.  In January 2003, he contended that he had current 
symptoms related to in-service hepatitis B.

In a March 2004 medical opinion, the director of the 
hepatitis C clinic of a VA medical center (VAMC) noted that 
he had reviewed the claims file, and opined that the veteran 
had an unequivocal episode of acute hepatitis in 1972, which 
was most likely an acute hepatitis B infection.  He noted 
that the recent blood tests in 2001 showed a history of 
prior, resolved hepatitis B, and did not show ongoing active 
hepatitis.  He stated that it was most likely that the 
veteran's hepatitis B resolved during the first year after 
infection as happened for approximately 95 percent of acute 
hepatitis B virus (HBV) infections.  He indicated that there 
was no evidence suggesting that a chronic hepatitis C virus 
(HCV) infection was present.  He concluded that as of 2001 
(the date of the most recent laboratory results), the veteran 
did not have chronic HBV infection or chronic HCV infection.  
He opined that as of 2001, any liver disease that the veteran 
might or might not have had, was unlikely to be related to 
chronic viral hepatitis.

In a March 2005 medical opinion, the same VA doctor indicated 
that that he had reviewed additional private medical records 
from Dr. Workman.  He stated, "There is no evidence, either 
in these newly submitted records, or in the VA medical 
records that I have reviewed, that this patient suffers from 
hepatitis in any form, or from chronic residuals thereof."  
He indicated that it was clear that the veteran had an 
episode of acute hepatitis, likely hepatitis B infection, 
during service, and that recent serologic tests were 
consistent with prior, and now fully resolved, HBV infection.  
He indicated that there was no evidence that the prior 
episode of HBV had led to lasting liver damage, and that 
there was no evidence that the veteran had significant liver 
damage.  He concluded, "There is categorically no evidence 
that this veteran has a long term problem with hepatitis that 
is related to his military service."

A report of a June 2005 VA examination reflects that the 
veteran complained of fatigue for the past four or five 
years.  He denied gastrointestinal symptoms.  He complained 
of occasional left abdominal discomfort at night when he lay 
down.  The examiner noted that he had reviewed private 
laboratory results dated in March 2004, as well as the 
results of VA laboratory tests conducted in June 2005.  He 
stated, "No matter how many times the examination and lab 
tests are repeated, the conclusion will be the same:  as of 
March 2004, and now as of June 2005, the veteran has no 
evidence of active or chronic hepatitis."  He indicated that 
there was no evidence of hepatitis C infection, and there was 
evidence of a past infection with hepatitis B.  He found no 
evidence of current liver dysfunction, as evidenced by his 
totally normal liver function tests.  The diagnostic 
impression was history of acute hepatitis B in July 1972, 
resolved.  He stated that the veteran's residuals consisted 
of a positive hepatitis B core antibody, which was actually a 
marker of a previous infection and did not indicate ongoing 
active hepatitis.

The veteran has asserted that he incurred chronic hepatitis 
and/or current chronic residuals of hepatitis during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the medical evidence shows that the veteran had 
an acute infection of hepatitis B during service, from which 
he recovered.  There is no evidence of hepatitis C infection 
during or after service.  Two different VA doctors have 
determined that the veteran does not have chronic hepatitis 
of any type, and that he also does not have current residuals 
of his acute in-service hepatitis B infection.  The Board 
finds that these two medical opinions are more persuasive 
than that of Dr. Workman, as both doctors reviewed all of the 
veteran's medical records, including his service records, and 
as one of the doctors is the director of the hepatitis C 
clinic of a VAMC.  There is no indication that Dr. Workman 
reviewed the veteran's claims file or past medical records.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis or residuals of 
hepatitis.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for chronic hepatitis and/or residuals of 
hepatitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


